Supreme Court

OF

Nevaba

CLERK’S ORDER

Wan (47

Se

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

AMANDA REYNOLDS, No. 84571
Appellant,
vs.
ALFREDO MEDELLIN, .
Respondent. Fr F t. E D

 

MAY ii 2022

LA. BROWN
PREME COURT

 
     
 
  

ELIZABE)
; OF

 

DEPUT

ORDER DISMISSING APPEAL
Cause appearing, appellant’s motion for a voluntary dismissal
of this appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT

ELIZABETH A. ed
wy. GUM

cc: Hon. Rhonda Kay Forsberg, District Judge
Hon. Stacy Michelle Rocheleau, District Judge, Family Court Division
Barnes Law Group, LLC
Alfredo Medellin
Eighth District Court Clerk

 

22-1444!